Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/24/2021 has been entered. Claims 1 and 6 are currently amended.  Claims 2-5 and 14-19 have been cancelled. Claims 1, 6-13 and 20 are pending and are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 5-6, filed on 2/24/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant’s argument, see page 6-8, filed on 2/24/2021, with respect to 103 rejection over Oerlikon reference 1 in view of Oerlikon reference 3, has been fully considered but is not persuasive.
Applicant made argument that an automotive piston and synchronizer rings, which are parts of an internal combustion engine, are not parts of a hydraulic device that uses liquid to perform work.
Examiner submits that the office action of 11/24/2020 states that “Oerlikon reference 1 also teaches that application of this power product in areas including automotive piston and synchronizer rings, which is movably arranged relative to another part of the hydraulic device”.  

Applicant’s argument, see page 8-9, filed on 2/24/2021, with respect to 103 rejection over Prasse in view of Woodard, has been fully considered but is not persuasive.
Applicant made argument that an automotive piston ring, which is part of an internal combustion engine, is not part of a hydraulic device.
Examiner submits that the office action of 11/24/2020 states that “Prasse’s piston ring is movably arrange relative to another part of the hydraulic device”.  The fact that a piston in a combustion engine is a part of a hydraulic device is further supported by reference US4599861A which teaches that “An internal combustion hydraulic engine is powered by compression and ignition of pressurized fuel to pressurize hydraulic fluid” [abstract].  

Applicant’s argument, see page 9-10, filed on 2/24/2021, with respect to 103 rejection over Oerlikon reference 2, has been fully considered but is not persuasive.
Applicant made argument that an automotive piston, which is part of an internal combustion engine, is not part of a hydraulic device.
Examiner submits that the office action of 11/24/2020 states that “Oerlikon reference 2 teaches the application of sliding wear resistance for piston rings, among other things (1.1), which is movably arranged relative to another part of the hydraulic device”.  The fact that a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prasse et al (US3690686) in view of Berczik (US 5595616 A) and Beaumont (US4599861A).
 Regarding Claim 1, Prasse teaches a piston ring coating alloy for internal combustion engine (abstract) having a preferred composition of 65-90% of Mo, 3.5-12% of Ni, 3-10% of Cr, 0.8-3% of Fe, with balance of other elements including Si (Col.5 ln.65 to Col6 ln.5).  These 
The recitation of “[a] part for a hydraulic device” is reciting the purpose or intended use of the claimed invention which does not result in a structural difference between the claimed invention and the prior art, thus does not gain patentable weight (see MPEP 2112.02).
“Prasse teaches an engine piston used in an internal combustion engine.  However the prior art does not specifically teach a part of a hydraulic device.  Beaumont teaches that it is known to utilize engines for the purpose of driving a hydraulic motor (ie. hydraulic device).  Therefore, it would have been obvious to utilize the piston of Prasse in an engine of a hydraulic 
Regarding Claim 7, Prasse is silent regarding Pb.  One with ordinary skill in the art would expect that the Pb content in Prasse’s coating product is zero because there is no teaching to the contrary, meeting the claimed no Pb.
Regarding Claim 8, Prasse teaches that the coating is made by jet spray [col.5 ln.14]. Therefore, the coating layer is made from a spray material in Prasse’s teaching.
Regarding Claim 10, Prasse teaches the piston has a bearing face of the alloy (abstract).  Thus, one skilled in the art would expect the coating is present at a contacting surface absent concrete evidence to the contrary.  
Regarding Claim 11, Prasse teaches the piece is piston (abstract), which is within the claimed range of swash plate, eccentric, piston, piston foot, cylinder, cylinder block, valve, valve plate, valve plate device, valve segment device, ring, liner, plate, bearing or bearing plate device.
Regarding Claim 12, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) MPEP 2111.02.  In the current case, Prasse teaches a piston device that is obvious to Claim 11. The intended use for “fluid working machine” does not result in any structure difference.
Regarding Claim 13, Prasse teaches combustion engine which is a hydraulic device as stated above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prasse et al (US3690686) in view of Berczik (US 5595616 A), further in view of Manjunatha et al (“Effect of powder particle size on wear resistance of plasma sprayed molybdenum coating”, Proc IMechE Part J: J Engineering Tribology 2014, Vol. 228(7) 789–796).
Regarding Claim 9, Prasse in view of Berczik teaches the coating layer in claim 8 as stated above.  Prasse in view of Berczik does not teach the particle size of the spray coating.  Manjunatha teaches the effect of powder particle size on wear resistance of plasma sprayed molybdenum coating [title].  Manjunatha compared type I Mo coating with particle size of 15-40 µm with type II Mo coating with particle size of 40-90 µm, and found that type I coating gives better wear resistance [abstract].  Therefore, for better wear resistance, it would have been obvious for one of ordinary skilled in the art to apply Manjunatha’s teaching and use 15-40 µm particle size, which overlaps the claimed 1-25 µm, in Prasse’s spray coating.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al (JP2001140039, machine translation referred here) in view of Vestman et al (“Hydrocone Crusher, a new fast robust design of the hydraulic system”, 2008).
Regarding Claim 6, Takeshi teaches wear resistant cast steel for cone crusher such as a mantle liner or a bowl liner of a cone crusher [0001, 0003] comprising a composition overlapping the claimed ranges:

Claim 6
Takeshi [0006]
Mo
at least 1%
0.5-3
C
0.5-2
0.4-1.0
Mn
3-7
3.0-9.0
Fe
75-90
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Cone crusher is a hydraulic device as indicated by Vestman.  Vestman teaches a new construction of a hydraulic system for a Hydrocone crusher [page 4, abstract].  Takeshi’s wear-resistant member such as a mantle liner or a bowl liner of a cone crusher is used wear-resistance purpose.  Since wear arises from parts that move relative to each other, the claimed limitation of movably arranged relative to another part of the hydraulic device is obvious.

Regarding claim 20, Takeshi’s composition overlaps the claimed composition:
Element
Claim 20
Takeshi [0006]
Mo
at least 1%
0.5-3
C
1-1.5
0.4-1.0
Mn
4-6
3.0-9.0

80-85
balance


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734